Matter of Reggie T. (2014 NY Slip Op 06532)
Matter of Reggie T.
2014 NY Slip Op 06532
Decided on September 30, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 30, 2014Mazzarelli, J.P., Andrias, Moskowitz, Manzanet-Daniels, Clark, JJ.


13045

[*1] In Re Reggie T., A Person Alleged to be a Juvenile Delinquent, Respondent. Presentment Agency
Zachary W. Carter, Corporation Counsel, New York (Deborah A. Brenner of counsel), for presentment agency.
Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), for respondent.
Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about March 12, 2013, which granted respondent's motion to suppress physical evidence, unanimously affirmed, without costs.
The court properly granted respondent's motion to suppress a weapon recovered from his person. The officer's credited testimony failed to establish that he had the requisite suspicion to justify pursuing respondent, ordering him to stop and handcuffing him. The police received an anonymous tip that lacked a detailed description of the alleged criminal activity or its participants (see generally People v DeBour , 40 NY2d 210 [1976]). Respondent and his companions did not even match the limited descriptions of four alleged participants in a fight, and there was nothing to support an inference that they were likely to have been the same four persons described in the radio message, particularly since the events occurred on a busy street in the afternoon. Initially, there was nothing suspicious about the behavior of the four youths as the police arrived. Under all the circumstances, respondent's ensuing flight was insufficient to elevate the minimal level of preexisting suspicion to a level warranting pursuit (see People v Holmes , 81 NY2d 1056 [1993]). The manner in which respondent held his arms while fleeing was also equivocal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 30, 2014
CLERK